United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-728
Issued: February 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2001 appellant, through her attorney, filed a timely appeal from a
November 10, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
concerning a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 20 percent permanent impairment of the
left lower extremity, for which she received a schedule award.
On appeal, appellant’s counsel contends that further development of the medical evidence
is required and that OWCP erred in relying upon the opinion of an OWCP medical adviser in
reaching the schedule award determination. At a minimum, counsel contends there is a conflict

1

5 U.S.C. § 8101 et seq.

in the medical opinion evidence between appellant’s attending physician and the medical
adviser.
FACTUAL HISTORY
On November 9, 2000 appellant, then a 52-year-old nursing assistant, filed a traumatic
injury claim alleging that on October 16, 2000 she tore cartilage in her left knee when she stood
up and her left knee was hyperextended. OWCP accepted the claim for left knee medial
meniscus tear, which was expanded to include the condition of aggravation of preexisting left
knee osteoarthritis. On February 14, 2004 appellant filed a claim for a schedule award.
Appellant submitted a November 19, 2003 report from Dr. David Weiss, an osteopath,
who provided an impairment rating under the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 Dr. Weiss concluded
that she had a total 30 percent left lower extremity impairment using Table 17-8, page 532 and
Figure 18-1, page 574. He indicated that appellant reached maximum medical improvement on
November 19, 2003.
In a February 6, 2009 report, Dr. James W. Dyer, a Board-certified orthopedic surgeon
and an OWCP medical adviser, concluded that appellant had a two percent impairment of her left
lower extremity using the fifth edition of the A.M.A., Guides. Using Table 17-33, page 546, he
concluded that appellant had a two percent left lower extremity impairment due to her partial
meniscectomy.
By decision dated April 30, 2009, OWCP granted appellant a schedule award for a two
percent permanent impairment of the left lower extremity.
In a letter dated May 13, 2009, appellant’s counsel requested an oral hearing before an
OWCP hearing representative.
By decision dated August 14, 2009, an OWCP hearing representative vacated the
April 30, 2009 decision and remanded the case for OWCP to obtain x-ray interpretations as
appellant’s claim included the condition of arthritis.
In a March 9, 2010 report, Dr. Stephen C. Allen, a second opinion Board-certified
orthopedic surgeon, reviewed the medical evidence, a March 8, 2010 x-ray interpretation and
statement of accepted facts and provided physical findings. Diagnoses included left knee
post-traumatic arthrosis secondary to cartilage trauma and removal, left knee patellofemoral
arthrosis, pes planus, right shoulder impingement and ulnar nerve palsy. A review of a March 9,
2010 x-ray interpretation of the left knee revealed a 50 percent loss of lateral facet patellofemoral
joint space and medial joint space or 1.5 millimeter joint space loss. Using Table 16-3, page
511, Dr. Allen found a 25 percent left lower extremity impairment due to appellant’s primary
knee arthritis based on a class 2 to 3 and grade E to A. Next, he found a 13 percent left knee
impairment for patellofemoral arthritis based on a class 1 to 2 and grade E to A. Dr. Allen then

2

A.M.A., Guides (5th ed.).

2

combined the impairment ratings for appellant’s left knee primary arthritis and patellofemoral
arthritis to find a total 35 percent left lower extremity impairment.
In a March 19, 2010 report, Dr. Dyer, an OWCP medical adviser reviewed Dr. Allen’s
report and concluded that appellant only had a 20 percent left lower extremity impairment. He
related that Dr. Allen incorrectly combined impairment ratings for her primary knee arthritis and
her patellofemoral arthritis. Dr. Dyer noted that page 499 of the A.M.A., Guides provides that, if
more than one diagnosis in a region can be used, the one that provides the most clinically
accurate and causally-related impairment rating should be used. He opined that impairment
under the arthritis section yielded greater impairment and was appropriate. Dr. Dyer noted that,
using the section for arthritis in Table 16-3, page 511 of the A.M.A., Guides, the diagnosis of
primary left knee joint arthritis was a class 2 rating with a default score of 20 percent lower
extremity impairment based on a grade C for diagnosis of 2 millimeter cartilage interval and
modifiers of 2 for functional history, 2 for physical examination and 2 for clinical studies.
By decision dated March 25, 2010, OWCP granted appellant a schedule award for a 20
percent permanent impairment of the left lower extremity.
On April 22, 2010 appellant’s counsel requested an oral hearing, which was held before
an OWCP hearing representative on August 24, 2010
On September 17, 2010 OWCP received Dr. Weiss’ updated September 3, 2010 schedule
award report using the sixth edition of the A.M.A., Guides. Dr. Weiss found a 26 percent left
lower extremity impairment for appellant’s left knee joint arthritis using Table 16-3, page 511.
In reaching this determination, he determined that she had class 3 or 30 percent impairment.3
Dr. Weiss found a modifier of 1 for family history, a modifier of 2 for physical examination and
a modifier of 0 for clinical studies, which resulted in a net adjust of -2 and reduced the left lower
extremity impairment to 26 percent. Next, he concluded that there was a 20 percent left lower
extremity impairment due to a class 2 patellofemoral arthritis with a default value of 20 percent.
Dr. Weiss found a grade modifier of 2 for family history and a grade modifier of 2 for physical
examination resulting in a net adjustment of 0. He combined the impairment ratings of 26
percent for her left knee joint arthritis and 20 percent patellofemoral arthritis resulting in a total
41 percent left lower extremity impairment.
By decision dated November 10, 2010, an OWCP hearing representative affirmed the
March 25, 2010 schedule award decision. The hearing representative found Dr. Weiss’
impairment rating to be of diminished probative value as he combined impairment ratings for
appellant’s left knee arthritis condition which was contrary to the instructions found in the
A.M.A., Guides at 497.

3

The Board notes that, although Dr. Weiss indicated a class E for 30 percent impairment, it is clear he meant
class 3.

3

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.7
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present
case, reference is made to Table 16-3 (knee regional grid) beginning on page 509.8 After the
class of diagnosis (CDX) is determined from the knee regional grid (including identification of a
default grade value), the net adjustment formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The net adjustment formula is GMFH - CDX + GMPE CDX + GMCS - CDX.9 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.11

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See C.M., Docket No. 09-1268 (issued January 22, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claim,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

See A.M.A., Guides 509-11 (6th ed. 2009).

9

Id. at 515-22.

10

Id. at 523-28.

11

See Federal (FECA) Procedure Manual, supra note 7, Chapter 2.808.6(d) (January 2010). See Frantz Ghassan,
57 ECAB 349 (2006); C.K., Docket No. 09-2371 (issued August 18, 2010).

4

ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.12 Appellant’s accepted diagnosed conditions were left knee medial meniscus tear and
preexisting left knee osteoarthritis. The Board finds that this case is not in posture for decision.
The evidence relevant to the impairment rating for appellant’s left lower extremity
include reports from Drs. Allen, Weiss and Dyer, an OWCP medical adviser. Dr. Weiss,
appellant’s attending physician, combined the impairment ratings for left knee primary joint
arthritis impairment and left patellofemoral arthritis and concluded that appellant had a 41
percent left lower extremity impairment using Table 16-3, page 511. The A.M.A., Guides state
arthritis in two separate compartments of the same knee is not to be combined in an impairment
rating.13 The report by Dr. Weiss is of diminished probative value regarding the impairment
rating as the physician did not make it in conformance with the A.M.A., Guides as he combined
arthritis impairments for two parts of the knee whereas section 16.2a and 16.3f of the A.M.A.,
Guides precludes such use.14
Similarly, Dr. Allen, the second opinion physician, inappropriately combined the same
arthritis impairments. He concluded that appellant had a 35 percent left lower extremity
impairment using Table 16-3, page 511 to determine the impairment for her left knee primary
joint arthritis impairment and left patellofemoral arthritis and the combining of these
impairments. As in the case of Dr. Weiss, Dr. Allen’s report is also of diminished probative
value as his impairment rating resulted from combining arthritis impairments for the same two
parts of the knee precluded by sections 16.2a and 16.3f of the A.M.A., Guides.15 As OWCP
selected Dr. Allen to provide a second opinion regarding the extent and degree of any permanent
impairment, it was obliged to further develop the medical evidence. Proceedings under FECA
are not adversarial in nature and OWCP is not a disinterested arbiter.16 While appellant has the
burden to establish entitlement to compensation, OWCP shares responsibility in the development
of the evidence to see that justice is done.17 Accordingly, once OWCP undertakes to develop the
medical evidence further, it has the responsibility to do so in the proper manner.18 As it

12

Supra notes 9 and 10.

13

A.M.A., Guides 499.

14

Id. at 499, 529. See I.F., Docket No. 08-2321 (issued May 21, 2009) (an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of
diminished probative value in determining the extent of permanent impairment).
15

Supra note 13.

16

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57
ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004)
17

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

18

See A.A., supra note 16; Melvin James, 55 ECAB 406 (2004).

5

undertook development of the medical evidence by referring appellant to Dr. Allen, it had an
obligation to secure a report adequately addressing the relevant issue.19
With respect to the impairment determination for primary joint arthritis, Dr. Dyer utilized
the findings provided by Dr. Allen. He noted that x-rays of the left knee revealed a
1.5 millimeter cartilage interval for primary joint arthritis. Dr. Dyer referred to Table 16-3, page
511 and advised that appellant would fall into a class 2 for a 1.5 millimeter full thickness
cartilage defect and applied a grade C, the default value for 20 percent impairment. However,
the Board finds that it is unclear how Dr. Dyer arrived at this determination. The Board notes
that Table 16-3, page 511 of the A.M.A., Guides provides that primary knee arthritis with a
two millimeter cartilage interval is a class 2 and that a one millimeter cartilage interval is a
class 3. Dr. Dyer did not explain why he chose a class 2 when x-ray interpretation revealed a
cartilage value between class 2 and class 3. His report is therefore of limited probative value.
The Board finds that there is no rating of record currently in conformance with the
A.M.A., Guides. The case shall be remanded to OWCP for a supplemental opinion from
Dr. Allen, instructing him that the A.M.A., Guides state that arthritis in two separate
compartments of the same knee is not to be combined in an impairment rating. If Dr. Allen is
unwilling or unable to clarify and elaborate on his opinion, the case should be referred to another
appropriate specialist. After such further development as OWCP deems necessary, it shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

19

Id.; see also Peter C. Belkind, 56 ECAB 580 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT decision of the Office of Workers’ Compensation
Programs dated November 10, 2010 is set aside and the case remanded for further proceedings
consistent with the above opinion.
Issued: February 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

